IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                         NO. WR-58,474-02


                       EX PARTE ALBERTO RODRIGUEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 700071-B IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. ALCALA , J., not participating.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his conviction.

Rodriguez v. State, No. 14-95-01488-CR (Tex. App.—Houston [14th Dist.] 1998, no pet.).

        Applicant contends, among other things, that the district court lacked jurisdiction. We order

that this application be filed and set for submission to determine whether the district court lacked

jurisdiction and whether this claim should be barred under the doctrine of laches. Ex parte Perez,
                                                                                                       2

398 S.W.3d 206 (Tex. Crim. App. 2013). The parties shall brief these issues. Oral argument is not

permitted.

       It appears that Applicant is represented by counsel. If that is not correct, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant. TEX . CODE CRIM . PROC. art

26.04. The trial court shall send to this Court, within 60 days of the date of this order, a

supplemental transcript containing: a confirmation that Applicant is represented by counsel; the

order appointing counsel; or a statement that Applicant is not indigent. All briefs shall be filed with

this Court within 90 days of the date of this order.

Filed: September 17, 2014
Do not publish